                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 DEJUAN SCOTT,                                   )
                                                 )        Case No. 1:20-cv-306
        Plaintiff,                               )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Christopher H. Steger
 CORE CIVIC, WARDEN DEAL, and                    )
 MEDICAL ADMINISTRATOR DR.                       )
 REAGAN,                                         )

        Defendants.


                                MEMORANDUM AND ORDER



       This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 (Doc. 2). Now

before the Court is Plaintiff’s amended complaint (Doc. 5), which he filed in accordance with the

Court’s order (Doc. 4). For the reasons set forth below, this action will proceed only against

Warden Deal and Medical Examiner Dr. Reagan for Plaintiff’s claims for violation of the Eighth

Amendment.

I.     SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim

under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the



Case 1:20-cv-00306-TRM-CHS Document 6 Filed 04/12/21 Page 1 of 6 PageID #: 38
language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to

survive an initial review under the PLRA, a complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570).

          Formulaic and conclusory recitations of the elements of a claim are insufficient to state a

plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a plaintiff’s right

to relief “above a speculative level” fails to state a claim upon which relief may be granted.

Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings and hold them to

a less stringent standard than lawyer-drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520

(1972).

          A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

II.       COMPLAINT ALLEGATIONS

          On August 7, 2020, Plaintiff was transported to the hospital for surgery on his abdomen

and back (Doc. 5, at 3–4). The doctor at the hospital ordered Plaintiff to stay at the hospital for

three days after this procedure, but Defendant Warden Deal directed staff to return him to the jail

on August 8, 2020, due to a lack of available CoreCivic staff (Id. at 4). This caused Plaintiff not

to receive appropriate follow-up care, for which Plaintiff filed an informal resolution on August

10, 2020, but he never received a response (Id. at 4–5). According to Plaintiff, this lack of

response was due to Defendant Warden Deal’s failure to supervise and direct his staff, and

Plaintiff’s inability to obtain complete medical care caused Plaintiff mental trauma (Id. at 5).

          Specifically, the hospital doctor ordered that Plaintiff receive doxycycline and a

medication called Flexaril for his pain and discontinued Plaintiff’s prednisone due to the



                                                   2
Case 1:20-cv-00306-TRM-CHS Document 6 Filed 04/12/21 Page 2 of 6 PageID #: 39
doxycycline (Id.). Plaintiff does not allege that he did not receive Flexaril, but states that

Defendant Dr. Reagan ordered that Plaintiff continue to receive prednisone with his doxycycline

despite the hospital doctor ordering the discontinuation of the prednisone, and this resulted in

flare ups in his condition (Id.). Defendant Dr. Reagan also ordered the removal of a “penn roll

and drainage tube” that the hospital doctor had placed on Plaintiff, which also caused him to

experience flare ups that led to internal bleeding and increased pain and infection in the surgical

area (Id.). It also led to a buildup of fluid on his spine, which caused him pain and discomfort

(Id.).

         Also, Defendant Warden Deal failed to authorize and/or provide adequate transportation

staff for Plaintiff’s follow-up care appointment with Surgical Care Associates on September 17,

2020, and Defendant Dr. Reagan cancelled and/or did not authorize that appointment (Id. at 6).

Plaintiff’s condition worsened in those weeks, but he returned to Surgical Care Associates on

October 9, 2020, at which time Defendant Dr. Reagan did not answer or return phone calls from

that office to her, and the medical provider there told Plaintiff that Defendant Dr. Reagan’s

decision to remove the “penn roll and drainage tube” had caused Plaintiff increased infection and

pain (Id. at 6–7). Also, at that appointment, the medical provider at Surgical Care Associates

provided Plaintiff dissolving stitches and a higher doxycycline dosage and recommended that

Plaintiff see a dermatologist (Id. at 6). However, Plaintiff does not think that Defendant Dr.

Reagan has approved that dermatology appointment, Plaintiff’s skin conditions have worsened,

and Defendant Dr. Reagan did not treat Plaintiff in the weeks after this appointment (Id.).

         Plaintiff put in a sick-call request on October 27, 2020, for blood clots and an infection,

but Defendant Dr. Reagan cancelled that appointment on October 28, 2020 (Id. at 7). Plaintiff

then placed more sick calls on October 28, October 29, November 2, and November 3, but



                                                   3
Case 1:20-cv-00306-TRM-CHS Document 6 Filed 04/12/21 Page 3 of 6 PageID #: 40
Defendant Dr. Reagan again cancelled them on the days after the requests, and Plaintiff has

experienced pain due to this (Id.).

       Plaintiff has sued CoreCivic, Defendant Warden Deal, and Defendant Dr. Reagan (Id. at

1). As relief, Plaintiff seeks appropriate medical care and medications, monetary damages, and

an order requiring CoreCivic to provide and supervise transportation to and from medical

providers and specialists, and to provide medications (Id. at 8).

III.   ANALYSIS

       First, while Plaintiff states that on one occasion he was taken from the hospital due to a

CoreCivic staffing shortage and that Defendant Dr. Reagan has failed to provide him certain

care, he does not set forth any facts from which the Court can plausibly infer that these incidents

were due to Defendant CoreCivic’s custom or policy, as required for this Defendant to be liable

under § 1983. O’Brien v. Mich. Dep’t of Corrs., 592 Fed. App’x 338, 341 (6th Cir. 2014)

(holding that an entity contracted to perform traditional state functions “may be liable under §

1983 only if its official policies or customs resulted in injury to the plaintiff”). Accordingly, the

complaint fails to state a claim upon which relief may be granted under § 1983 as to Defendant

CoreCivic, and it will be DISMISSED.

       Further, as Plaintiff had no constitutional right to an effective grievance procedure and

liability under § 1983 cannot be premised on the theory of respondeat superior, his allegation that

jail employees failed to respond to his informal grievance due to Defendant Warden Deal’s

failure to supervise or direct them fails to state a claim upon which relief may be granted under §

1983. Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint

must allege that the defendants were personally involved in the alleged deprivation of federal

rights” to state a claim upon which relief may be granted under § 1983); Everson v. Leis, 556



                                                  4
Case 1:20-cv-00306-TRM-CHS Document 6 Filed 04/12/21 Page 4 of 6 PageID #: 41
F.3d 484, 495 (6th Cir. 2009) (providing that § 1983 liability cannot be premised upon a theory

of respondeat superior); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (holding that

a prisoner has “no inherent constitutional right to an effective prison grievance procedure”).

        As set forth above, Plaintiff’s remaining allegations are that (1) Defendant Warden Deal

ordered that Plaintiff return to the jail from the hospital in violation of the hospital doctor’s order

stating that Plaintiff should stay in the hospital three more days; (2) jail staff did not take

Plaintiff to a follow-up appointment scheduled in September 2020 due to Defendant Warden

Deal failing to authorize and/or provide adequate transportation staff and/or Defendant Dr.

Reagan cancelling and/or not authorizing that appointment; and (3) Defendant Dr. Reagan did

not provide Plaintiff with follow-up medical care in accordance with what the hospital doctor

had ordered, did not respond to the Surgical Associates medical provider’s phone calls, and

cancelled a number of Plaintiff’s requests for medical care. As the Court can plausibly infer that

Defendants Warden Deal and/or Dr. Reagan may have deliberately delayed or denied Plaintiff

medical care in a manner that violated Plaintiff’s Eighth Amendment rights based on these

allegations, these claims will proceed against these Defendants.

IV.     CONCLUSION

        For the reasons set forth above:

        1. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
           upon which relief may be granted under § 1983 as to CoreCivic, and this Defendant is
           DISMISSED;

        2. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and
           USM 285 form) for each remaining Defendant;

        3. Plaintiff is ORDERED to complete the service packets and return them to the Clerk’s
           Office within twenty (20) days of entry of this order;

        4. At that time, the summonses will be signed and sealed by the Clerk and forwarded to
           the U.S. Marshal for service, see Fed. R. Civ. P. 4;


                                                   5
Case 1:20-cv-00306-TRM-CHS Document 6 Filed 04/12/21 Page 5 of 6 PageID #: 42
      5. Service on Defendants shall be made pursuant to Rule 4(e) of the Federal Rules of
         Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil Procedure,
         either by mail or personally if mail service is not effective;

      6. Plaintiff is NOTIFIED that if he fails to timely return the completed service packets,
         this action will be dismissed;

      7. Defendants shall answer or otherwise respond to the complaint within twenty-one
         (21) days from the date of service. If any Defendant fails to timely respond to the
         complaint, it may result in entry of judgment by default against him; and

      8. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
         counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
         is the duty of a pro se party to promptly notify the Clerk and the other parties to the
         proceedings of any change in his or her address, to monitor the progress of the case,
         and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
         provide a correct address to this Court within fourteen days of any change in address
         may result in the dismissal of this action.

      SO ORDERED.

                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                               6
Case 1:20-cv-00306-TRM-CHS Document 6 Filed 04/12/21 Page 6 of 6 PageID #: 43
